Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22nd, 2022 has been entered.
Response to Amendments
The amendment filed September 22nd, 2022 has been entered. Claims 1-2, 4-5, 7, 9-12, 15-20, 22-23, 25 and 27-29 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed July 22nd, 2022.
Claim Objections
Claims 1, 12 and 19 are objected to because of the following informalities:  
In claim 1 line 7, “…generators, and the one…” should read “…generators, or the one…”.
In claim 12 line 9, “…generators, and the one…” should read “…generators, or the one…”.
In claim 19 line 9, “…generators, and the one…” should read “…generators, or the one…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends on itself. For the examination purpose it would be considered to be dependent on claim 1.
Claim(s) 1-2, 4, 9-10, 12, 15, 17, 19-20, 22, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen et al. (US 2020/0172235) in view of Gilbert (US 2020/0324886) and Ross et al. (US 2018/0079484).
Regarding claims 1-2 and 12, Nissen et al. ‘235 teaches (figures 1-5) a hybrid propulsion system for a tiltrotor aircraft (10) comprising:
a fuselage (12) (Para 0017);
one or more wings (14) attached to the fuselage (12) (Para 0017);
one or more turbofan engines (as shown in the figure below) located proximate to an aft portion of the fuselage of the tiltrotor aircraft that provide thrust whenever the tiltrotor aircraft is in a first forward flight mode (figure 2) (Para 0017-0019 and 0022; engine 24 can operate in turbofan mode);
wherein the one or more electrical sources comprise one or more turboshaft engines (as shown in the figure below) connected to one or more electric generators (38) (Para 0024-0026; engine 24 operates in a turboshaft mode to drive its own generator (38));
two pylon assemblies, each pylon assembly mounted proximate to an outboard portion of the one or more wings, each pylon assembly housing one or more electric motors (40) connected to the one or more electrical power sources and a proprotor (20a, 20b), and wherein all or part of each pylon assembly is rotatable (Para 0017, 0025);
one or more electrical lines are disposed within the one or more wings connecting the one or more electrical power source to the one or more electrical motors in each pylon assembly (clearly seen in figure 5);
wherein the proprotors provide lift whenever the tiltrotor aircraft is in a vertical take-off and landing mode and a hover mode (figure 1), and provide thrust whenever the tiltrotor aircraft is in a second forward flight mode (figure 2) (Para 0018-0019);
but it is silent about one or more electrical power sources/turboshaft engines disposed within the fuselage that are not connected to one or more turbofan engines, and 
the one or more electric motors are not connected to the one or more turbofan engines.
However, Gilbert ‘886 teaches (figure 1) a multirotor aircraft (100) comprising a fuel-burning thruster/engine (153) to provide horizontal thrust and electric motors (120, 128, 136, 144) powered by batteries (155) wherein motors act as electrical generators to charge batteries during second motor operational state (Para 0020, 0025-0026, 0048, 0056; the thruster is only used for producing thrust and is not connected to batteries/electrical power source and motors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nissen et al. ‘235 to incorporate the teachings of Gilbert ‘886 to configure one or more electrical power sources that are not connected to one or more turbofan engines, and the one or more electric motors are not connected to the one or more turbofan engines. One of ordinary skill in art would recognize that doing so would simply the aircraft design.
Modified Nissen et al. ‘235 is silent about one or more electrical power sources/turboshaft engines disposed within the fuselage. However, Ross et al. ‘484 teaches (figures 8-10) an engine (112) disposed within the fuselage (102) (Para 0029). r producing thrust and is not connected to batteries/electrical power source and motors). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nissen et al. ‘235 to incorporate the teachings of Ross et al. ‘484 to configure one or more electrical power sources/turboshaft engines disposed within the fuselage. One of ordinary skill in art would recognize that doing so would enhance aerodynamic by reducing drag.

    PNG
    media_image1.png
    826
    611
    media_image1.png
    Greyscale

Regarding claims 19-20, Nissen et al. ‘235 teaches (figures 1-5) a method of providing propulsion to a tiltrotor aircraft comprising:
providing thrust from one or more turbofan engines located proximate to an aft portion of a fuselage of the tiltrotor aircraft whenever the tiltrotor aircraft is in a first forward flight mode;
generating electrical power from one or more electrical power sources, wherein the one or more electrical power sources are not connected to the one or more turbofan engines, the one or more electrical sources comprise one or more turboshaft engines connected to one or more electrical generators;
driving one or more electric motors within two pylon assemblies using the electrical power;
driving a proprotor on each pylon assembly using the one or more electrical motors;
providing lift from the proprotors whenever the tiltrotor aircraft is in a vertical takeoff and landing mode and a hover mode;
transitioning to or from the vertical takeoff and landing mode or the hover mode by rotating all or part of each pylon assembly; and
providing thrust from the proprotors whenever the tiltrotor aircraft is in a second forward flight mode, 
wherein:
each pylon assembly is mounted proximate to an outboard portion of a wing; and
one or more electrical lines are disposed within each wing connecting the one or more electrical power sources to the one or more electrical motors in each pylon assembly.
(Claims 19-20 are similar in scope to claims 1-2 and 12; therefore, claims 19-20 is rejected under the same rationale as claims 1-2 and 12-13).
Regarding claims 4, 15 and 22, modified Nissen et al. ‘235 teaches (figures 1-5) the system, the tiltrotor aircraft and the method wherein batteries are disposed within the fuselage but it is silent about one or more additional batteries connected to the one or more electrical motors.
However, Gilbert ‘886 teaches (figure 1) a multirotor aircraft (100) comprising electric motors (120, 128, 136, 144) powered by one or more batteries (155) (0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nissen et al. ‘235 to incorporate the teachings of Gilbert ‘886 to configure one or more additional batteries connected to the one or more electrical motors. One of ordinary skill in art would recognize that doing so would provide a backup power source.
Regarding claims 9 and 27, modified Nissen et al. ‘235 teaches (figures 1-5) the system and the method further comprising a proprotor gearbox (42) connected between the one or more electric motors and each proprotor (Para 0025).
Regarding claims 10, 17 and 28, modified Nissen et al. ‘235 teaches (figures 1-5) the system, the tiltrotor aircraft and the method wherein each of the proprotors is a stop and fold proprotor (Para 0021).
Claims 7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen et al. (US 2020/0172235), Gilbert (US 2020/0324886) and Ross et al. (US 2018/0079484) as applied to claims 1 and 19 above respectively, and further in view of Olivier (KR 201500027142).
Regarding claims 7, and 25, modified Nissen et al. ‘235 teaches (figures 1-4) the system/method but it is silent about the one or more electrical sources comprising a second engine connected to one or more electric generators; and
the one or more electric or hydraulic power sources include a reduction gearbox.
However, Olivier et al. ‘142 teaches (figure 3a) an architectural configuration with two main engines (5a and 5b) for driving the shaft (4A) of the anti-torque rotor (4) and the auxiliary APU unit/ second engine (3) coupled  to the motor generator (7) via reduction gear assembly (11a) for energy conversion (English Translation: Page 3 Para 5; Page 4 Para 14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nissen et al. ‘235 to incorporate the teachings of Olivier et al. ‘142 to configure the one or more electric power sources include a reduction gearbox. One of ordinary skill in art would recognize that doing so would enable to control the speed of the proprotor.
Claims 5, 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen et al. (US 2020/0172235), Gilbert (US 2020/0324886) and Ross et al. (US 2018/0079484) as applied to claims 4, 15 and 22 above respectively, and further in view of Groninga et al. (US 2019/0055016).
Regarding claims 5, 16 and 23, Nissen et al. ‘235 teaches (figures 1-4) the system, the tiltrotor aircraft and the method of claims 4, 15 and 22 respectively, but it is silent about the one or more additional batteries are moveable within the fuselage or ejectable.
However, Groninga et al. ‘016 teaches (figures 1-4) an aircraft (10) comprising electric power system (52) including one or more batteries (58) which can be easily removed and replaced (Para 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nissen et al. ‘235 to incorporate the teachings of Groninga et al. ‘016 to configure batteries that can be ejected. One of ordinary skill in art would recognize that doing so would enable replacement of batteries after completion of one or more missions and prepare for the next mission (Para 0018).
Claims 11, 18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen et al. (US 2020/0172235), Gilbert (US 2020/0324886) and Ross et al. (US 2018/0079484) as applied to claims 1, 12 and 19 above respectively, and further in view of Alber (US 2017/0327219).
Regarding claims 11, 18 and 29, modified Nissen et al. ‘235 teaches (figures 1-4) the system, the tiltrotor aircraft and the method of claims 1, 12 and 19 respectively, but it is silent about each pylon assembly further houses one or more weapons, missiles, targeting devices, lasers, countermeasures, surveillance devices, detection devices, sensors, deployable drones, or other electronic devices.
However, Alber ‘219 teaches (figure 5) a tail-sitter aircraft (10)with a plurality of nacelles/pylons (16, 18) wherein nacelle/pylon (18) houses battery/electronic device (114) (clearly seen in figure 5) (nacelle (16, 18) act as a pylon because nacelle connects the engine to the airframe of an aircraft; Para 0033, 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nissen et al. ‘235 to incorporate the teachings of Alber ‘219 to configure each pylon assembly further housing electronic devices/ batteries. One of ordinary skill in art would recognize that doing so would provide backup power source to electric motors.
Response to Arguments
Applicant’s arguments, filed September 22nd, 2022, regarding “turboshaft engine disposed within the fuselage” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ross et al. (US 2018/0079484).
Applicant's arguments regarding the modification of Nissen et al. ‘235  have been fully considered but they are not persuasive. A disconnect between two engines of Nissen et al. ‘235 won’t eliminate the state advantages of Nissen et al. ‘235, as disconnect wouldn’t impact the turbofan mode of engines and only impact the turboshaft mode of one of the engine. Also, the VTOL power requirement can be fulfilled by the turboshaft mode of one of the engine, which provide shaft horsepower to generator (38) and generator, in turn,  produces electricity to power electric motors, and power from the electrical storage (46) (Para 0027, 0029), and the exhausted power of the electrical storage can be replenished by the turboshaft engine during cruise flight.
Applicant arguments regarding Gilbert ‘886 and Olivier et al. ‘142 references have been addressed in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642